Order granting motion for injunction and for appointment of receiver modified by striking out the following part thereof: “ Ordered, that the defendant Joseph Dinowitz do assign, transfer and deliver over to such receiver, all his right, title and interest, in and to such copartnership property, assets and effects.” As so modified, the order is affirmed, without costs. ' A sale should not be held pending the determination of the question as to whether a partnership exists. Should it be determined upon the trial that there is no partnership the defendant would be prejudiced. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.